Clark, O. J.,
dissenting: This case was before the Court upon the appeal of the defendant, 151 N. C., 231. A new trial was then granted because there was no finding by the jury that the defendant company had notice of West’s mental incapacity, and because there had been no return shown of the $1,500 which had been paid to him at the time he signed the release. On the trial below, held in accordance with the order of this Court, it was found by the jury, among the other issues, that the defendant company, through Stanley, its claim agent, did have notice of West’s mental unsoundness; that an offer to return the amount paid under the release had been made to the defendant company, and that the offer had been refused upon the ground that the railroad company claimed that West was of sound mind at the time the release was signed; and it was further found by the jury that the settlement made by the railroad company with West was not a fair and reasonable consideration for the execution of the release.
The second trial, therefore, cured every defect that was pointed out in our former opinion. It would seem, therefore, *31that the verdict and judgment upon this appeal should be affirmed. It is certainly too late now to say that there was no evidence, when two learned trial judges have thought that there was sufficient evidence to submit the issues and two impartial juries have found not only that there was evidence, but a preponderance of evidence sufficient to satisfy them upon each issue. It can always be argued that the jury upon the evidence should not have found the issues as they did. But that is the very matter which the jury was impaneled, as the constitutional triers of the fact, to determine. They heard the evidence, they listened to the argument of counsel that the evidence did or did not justify the finding which the contending parties sought upon the several issues. And the jury decided. This was their function. This is not a forum in which to compare and weigh the evidence and decide whether or not the jury have found correctly.
As stated in the opinion of the majority, the two crucial issues on this trial are:
3. Did the defendant have notice, at that time, of "West’s lack of mental capacity? Answer: Yes*.
11. Was the amount paid by the defendant to the plaintiff West a fair and reasonable compensation for the execution of the said release? Answer: No.
The opinion of the Court rests upon the position that there was no evidence to sustain the finding upon said third issue. The plaintiff’s counsel argued with great force that there was not only evidence to that effect, but that it was conclusive and overwhelming.
It appears in the evidence that the defendant’s division superintendent, Berkley, and Dr. Blair, its surgeon, met Dr. Ashcraft at Monroe in January, 1905; that in that conversation Berkley said that while West had been prior to the accident one of the company’s best conductors, since the accident he would be afraid to let him run a train for fear he would involve the railroad company in lawsuits and injure himself, and asked Dr. Ashcraft whether he thought West would ever be able to run again as conductor, to which the doctor replied that *32be did not think that be would. Dr. Asberaft testified that be and Superintendent Berkley were discussing West’s mental condition, and tbey agreed tbat on account of it be would never be able to run again as conductor. This knowledge of Berkley was the (knowledge of the railroad company, and was binding upon it when its other agent, Stanley, settled with West, even if if there bad been no evidence that Berkley conveyed such information to Stanley. But, independently of tbat, there was evidence to show that Berkley did in fact convey bis knowledge to Stanley. Stanley wrote to West a letter in which be said, the very day of the settlement: “There is some question in the mind of the general superintendent and the superintendent of the third division (Berkley) as to whether your physical, men--tal, and, nervous condition is such as to enable you to take your old run in the passenger service.” He also wrote West: “To be perfectly frank with you, Captain, I have been told that Dr. Ashcraft has advised Superintendent Berkley that you are not in a condition to go back as conductor of a passenger train.” As Dr. Ashcraft testified that he never had but one interview with Berkley, this was certainly evidence from which the jury could draw the conclusion that Berkley had informed Stanley of West’s defective mental condition. The evidence shows that at the very time Stanley was preparing the release for West’s signature the latter was in the supply department getting his supplies to resume his run as conductor, although Stanley admits that at that very time he knew that West would not be allowed to resume his run. West testified that he supposed he was signing a receipt for his pay during his lost time, and that he did not understand that it was a receipt for damages.
The plaintiff was injured in a railroad wreck, and while imprisoned therein, a freight train was negligently allowed to crash in upon the wreck in which he was imprisoned.
R. A. Morrow testified that he had known the plaintiff’s physical condition for 15 or 20 years; that prior to the accident he was all right, but ever since that date he has been incapable by reason of want of understanding to manage his own affairs and has not had, sufficient mental capacity to understand the nature and effect of the release in question.
*33Dr. J. M. Belk testified tbat be bad also known bim for 15 or 20 years, and tbat since tbe date of tbe accident, in bis opinion, be bas not bad sufficient mental capacity to understand tbe effect of a contract, nor to manage his own affairs, for want of understanding.
Dr. Ashcraft testified tbat be was a practicing physician of 18 years’ standing; was tbe plaintiff’s family physician and formerly surgeon for tbe defendant; tbat in bis opinion West bas been incompetent for want of understanding, ever since tbe accident, to manage bis own affairs, and at tbe time of this release be was not competent to understand its nature. He also stated tbe conversation with Superintendent Berkley, as above set out.
Numerous other witnesses testified to tbe same effect as to plaintiff’s impaired mental condition ever since tbe wreck; among them tbe pastor of bis church, tbe deputy clerk of tbe Superior Court, two other ministers, tbe editor of tbe town paper, several leading merchants, and many others.
In view of tbe overwhelming number of reputable witnesses who testify as to West’s mental incapacity at tbe time this release was signed, and of bis incapacity ever since tbe wreck, to transact bis own business, which in fact bas been carried on by others, tbe jury might fairly have inferred tbat Stanley, from observation of West’s bearing at the time tbe release was signed, must have known thereof. In corroboration of this, Stanley testifies tbat be took tbe unusual step of having West to write at tbe foot of tbe release tbat be “understood” it.
In addition to all this, tbe company’s officers must have made some inquiry, from time to time, of tbe condition of an old and valued servant, who bad been so badly injured in tbe wreck, and if so, from tbe above concurrence of testimony of so many witnesses, tbe company’s officers must have known bis mental condition.
Add to all tbe above tbat Dr. Ashcraft testified that Superintendent Berkley and tbe surgeon of tbe road talked with bim concerning West’s mental condition, and they all agreed tbat it was defective; tbat Stanley wrote West tbat Mr. Berkley *34thought that West’s condition would not justify his returning to the road; that West testified that he went to Norfolk to get his pay for lost time, and signed the receipt for that and not for damages, and that Stanley admits that while he was preparing the papers for this release West was in the supply department getting his outfit to resume his run, though he (Stanley) knew that West would not be allowed to return, and the grossly inadequate sum paid (about one-fifth of a just compensation, as both juries have found), and it would seem not only that there was evidence to go to the jury, that the defendant company had notice of West’s mental condition, but as plaintiff’s counsel contends, it was overwhelming and irresistible.
If juries cannot be permitted to find an issue upon such evidence as this, the number of cases in which they can be permitted to find the facts will be very much restricted, and their usefulness and functions as a part of our judicial system will be very much impaired.